

117 HRES 596 IH: Impeaching Joseph R. Biden, President of the United States, for usurping Congress’s legislative authority and willfully circumventing the express guidance of the United States Supreme Court by extending the COVID–19 eviction moratorium, and other high crimes and misdemeanors.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 596IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mrs. Greene of Georgia (for herself, Mrs. Miller of Illinois, and Mr. Gosar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph R. Biden, President of the United States, for usurping Congress’s legislative authority and willfully circumventing the express guidance of the United States Supreme Court by extending the COVID–19 eviction moratorium, and other high crimes and misdemeanors.That Joseph Robinette Biden, President of the United States, is impeached for usurping Congress’s legislative authority and circumventing the express guidance of the United States Supreme Court, and other high crimes and misdemeanors, and that the following Articles of Impeachment be exhibited to the United States Senate:Articles of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, in maintenance and support of its impeachment against him for usurping Congressional prerogatives, disregarding and circumventing the express guidance of the Supreme Court, and for other high crimes and misdemeanors.Article I: Usurping Congress's Legislative AuthorityThe Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors..Further, the Constitution states that all legislative powers herein granted shall be vested in a Congress of the United States which shall consist of a Senate and a House of Representatives..Whereas Congress has the authority to enumerate the powers, duties, and functions to be exercised by agencies, as well as directly counteract, through later legislation, certain agency actions implementing delegated authority.Whereas the Constitution outlines that the executive Power shall be vested in a President of the United States.. Thus, the President serves as the chief executive officer of the executive branch of the Federal Government. Any regulations, guidance, or extensions made by executive departments are derived from the executive power of the President and are subject to his discretion.Whereas, in September 2020, the Centers for Disease Control and Prevention (CDC) issued an order temporarily halting residential evictions to stop the spread of COVID–19 under Section 361 of the Public Health Service Act. According to the Department of Health and Human Services (HHS), Section 361 of the Public Health Service Act (42 U.S.C. 264) gives the Secretary of Health and Human Services the authorization to take measures to prevent the entry and spread of communicable diseases from foreign countries into the United States and between States.Whereas the CDC’s order was extended by the Biden Administration in March 2021 to remain in effect through June 30th, after which it was extended again through July 31, 2021.Whereas Justice Kavanaugh expressed on June 29, 2021, that Congress—and not the executive branch—is responsible for taking legislative action on the eviction moratorium in response to the COVID–19 pandemic. In fact, Justice Kavanaugh explicitly stated in his opinion that in my view, clear and specific congressional authorization (via new legislation) would be necessary for the CDC to extend the moratorium past July 31..Whereas, on August 3, 2021, the Centers for Disease Control extended their eviction moratorium until October 3, 2021, in direct contradiction to Justice Kavanaugh’s opinion on June 29, 2021.By these actions, President Biden has demonstrated his manifest disrespect for Congress, the American people, and the rule of law by usurping congressional prerogatives explicitly enumerated in the Constitution and reaffirmed by the Supreme Court.Article II: Disregarding and Circumventing the Judicial Authority of the Supreme Court of the United StatesThe Constitution provides that the judicial Power of the United States shall be vested in one supreme Court, and in such inferior courts as the Congress may from time to time ordain and establish..Whereas, on June 29, 2021, Justice Kavanaugh stated in his concurring opinion that the CDC’s eviction moratorium via administrative order exceeded [its] statutory authority, thus making clear that the nationwide moratorium via administrative order was prima facie invalid beyond July 31, 2021. Further, Justice Kavanaugh made clear that only an Act of Congress—in his words: via new legislation—would be able to extend the moratorium beyond the end of July.In direct contravention to Justice Kavanaugh’s opinion, President Biden empowered CDC Director Dr. Rochelle Walensky to extend the moratorium for two months, forcing thousands of landlords to obey an order already declared to be circumspect by Justice Kavanaugh.Whereas congressional Democrats—the majority party in the House of Representatives that controls the schedule of legislative items brought to the floor for consideration—failed to hold a roll call vote on the extension of an eviction moratorium before leaving for August recess.Combine these facts with the ongoing rental assistance provided by Congress and distributed in the State of Georgia over the last eight months:(1)The State of Georgia received $710 million through from the U.S. Treasury Department through the Federal Emergency Rental Assistance Program.(2)The Georgia Rental Assistance Program has distributed $14,118,327 to tenants and landlords as of July 28, which is 2.6 percent of the total amount of funds, according to the Georgia Department of Community Affairs, the State agency responsible for distributing the money to most Georgia counties.(3)Of the $710 million allocated to Georgia in the first round of funding, $552 million has gone to the State Department of Community Affairs, which oversees [several] housing programs in communities like Athens–Clarke that have fewer than 200,000 residents. The rest of the money has been distributed by 12 local governments in larger communities.(4)Department of Community Affairs (DCA) Deputy Commissioner for Housing Tonya Curry describes: We got the rental assistance in January, we stood up our portal on March 8, and we've been accepting applications ever since. I think that the perception is that there's a slow rollout, but we're receiving applications every day from citizens in need of these funds.(5)Since starting, the program has paid out slightly more than $16 million to 4,950 households. In Athens–Clarke, they have received 400 applications and paid rent for 76 households, for a total of $449,800 paid out so far.(6)More than 22 percent of Georgia renters were not caught up on rent as of July 5, according to data from the Census Bureau, or more than 340,000 tenants. According to information from the Athens–Clarke Magistrate Court office, there were 134 evictions filed in June—the last month for which data was readily available—with 53 resulting in hearings. Evictions were expected to increase after the end of the Center for Disease Control moratorium ended July 31, but a new moratorium applying to counties with widespread COVID went into effect August 3.Whereas the preceding facts demonstrate that sufficient Federal funding for rental assistance has been provided, even while disbursement of the funds has lagged.Whereas, in his conduct as President of the United States, in violation of his constitutional oath to faithfully execute the office of President of the United States, and, to the best of his ability, preserve, protect, defend, the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Joseph Robinette Biden is guilty of usurping Congress’s authority to make law and circumventing the Supreme Court’s authority to rule on all cases arising under the Constitution.Wherefore President Biden, by such conduct, has demonstrated that he will remain a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.